NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE FIRST QUALITY BABY PRODUCTS, LLC,
FIRST QUALITY PRODUCTS, INC., FIRST
QUALITY RETAIL SERVICES, LLC, AND FIRST
QUALITY HYGIENIC, INC.,
Petitioners.
Misce11aneous Docket No. 122
' ~ §
On Petition for Writ of Mandamus to the United States
District Court for the Midd1e District of Pennsy1vania in
case no. 09-CV-1685, Judge Wi11iam W. Ca1dWeI1.
ON PETITION FOR WRIT OF MANDAMUS
ORDER
First Quality Baby Products, LLC, First Qua1ity
Products, Inc., First Qua1ity Retai1s Services, LLC, and
First Quality Hygienic, Inc. (“First Qua1ity") submit a
petition for a writ of mandamus to direct the United
States District Court for the Middle District of Pennsy1-
vania to vacate that portion of its March 28, 2012 order
denying First Quality additional depositions and to direct

lN RE FIRST QUALITY BABY PRODUCTS
2
the district court to allow First Qua1ity to take additional
depositions
Upon consideration thereof
IT IS ORDERED THATf
Kimber1y C1ark Wor1dwide, Inc. is directed to respond
no later than 14 days from the date of filing of this 0rder.
APR 06
FOR THE CoURT
1?f3`|2_ 131 Jan H01-hal
Date J an Horba1y
cc: Kenneth P. George, Esq.
AndreW G. Klevorn, Esq.
C1erk
C1erk, United States District Court for the Midd1e
District of Pennsy1Vania
s25
FILED
u.s. count oF APPEALs F0n
rHEFEnEaALclncun
APR 0 6 2012
JAN HORBAl.Y
CLERK